SCHOONMAKER, District Judge.
The Industrial Credit Company, a partnership composed of the bankrupt, J. O. Edwards and William C. Startzell, by J. A. Edwards, filed in due time a proof of claim against the Bankrupt on a promissory note dated November 1, 1933, and signed “Industrial Credit Company, J. A. Edwards Treasurer,” whereby that company promised to pay the Jefferson County National Bank of Brookville, $11,570, and claimed there was due on said note $11,-503.26.
At the final hearing before the Referee on February 2, 1943, the Traders Discount Corporation, claiming to be the assignee of said note on which the Industrial Credit Company had filed a proof of claim, asked the allowance of said claim on said *539note to them as equitable assignees of said note.
Certainly the proof of claim as filed by the Industrial Credit Company did not disclose any indebtedness on the part of the bankrupt to the Industrial Credit Company. If the Jefferson County National Bank, or any assignees of the Bank, had a claim against the bankrupt, they should have filed a claim in due time. That they have not done. At a continued final hearing on March 30, 1943, counsel for Traders Discount Corporation, claiming to be the assignee of the claim of the Jefferson County National Bank, asked for a continuance to present further evidence. Whereupon the Referee continued the hearing to April 6, 1943. At this date no one appeared before the Referee, and no further evidence was offered. Subsequently, on April 20, 1943, the Referee disallowed the claim. Then the Traders Discount Corporation presented its petition for review.
On these facts we are of the opinion that the Industrial Credit Company did not have a valid claim against the estate of the bankrupt; and that in view of the fact that neither the Jefferson County National Bank nor its assignees filed any claim against the estate, or offered proof of such a claim, the order of the Referee disallowing the claim was proper.
The order of the Referee of April 20, 1943, disallowing this claim, will be affirmed.
Orders may be submitted accordingly on notice to counsel for Traders Discount Corporation.